By the Court.
All people agree, that the artificial or solar day is the Sabbath; and that the Sabbath includes the whole of the natural day of twenty-four hours — but whether it includes the evening and night preceding, or any part of it, or the evening and night succeeding, is a matter about which mankind differ; and undoubtedly the law meant to allow them liberty of conscience, in case they do not disturb others.
The law forbids all secular business upon the Lord’s day, under a penalty; it forbids all diversions and assembling together at taverns, and in the streets on Saturday evenings after sunset; on the Lord’s day; and on Sabbath day evenings: By this it is clear that the legislature meant by Lord’s day, the artificial day, and all arrests made on the Lord’s day, are declared to be void. This transaction being at a time when the statute has not forbid the doing of secular business, nor declared it to be void; the court cannot adjudge it to be so; especially as it would be to enable the defendant to take advantage of his own wrong act, to' injure the plaintiff.